        Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

J.B.’s VARIETY INC., D/B/A NEW                    :      CIVIL ACTION
WAVE CAFÉ,                                        :
            Plaintiff,                            :
                                                  :
       v.                                         :      No. 20-4571
                                                  :
AXIS INSURANCE COMPANY,                           :
          Defendant.                              :

                                   MEMORANDUM

KENNEY, J.                                                                 MARCH 29, 2021


       The Plaintiff J.B.’s Variety, Inc. d/b/a New Wave Café (“Plaintiff” or “New Wave

Café”) is a restaurant and bar that has been forced to close and modify its operations due

to the COVID-19 pandemic and consequent Shutdown Orders. Plaintiff suffered business

income losses and sought indemnity from its insurance provider, Axis Insurance

Company (“Axis” or “Defendant”) under its all-risk commercial property policy. Axis

denied Plaintiff’s claim. Plaintiff then filed suit against Axis for breach of contract and

seeking a declaratory judgment that its losses are indeed covered. ECF No. 1. This matter

is currently before the Court on Axis’s Motion to Dismiss Plaintiff’s Amended

Complaint. ECF No. 17. Having considered Axis’s motion, the Plaintiff’s response (ECF

No. 18), and Defendant’s reply (ECF No. 19), the Court will grant Defendant’s motion

because Plaintiff’s claims are not covered by the terms of its policy.




                                              1
         Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 2 of 12




I.    BACKGROUND 1

     A. The Parties and Policy

        New Wave Café is a bar and restaurant located in Philadelphia, Pennsylvania. ECF

No. 14 ¶ 1. Defendant is an insurance carrier based in Chicago, Illinois. 2 ECF No. 14 ¶

10. New Wave Café purchased commercial property insurance coverage (the “Policy”)

from Defendant in May 2019. ECF No. 14 ¶ 16, see ECF No. 14, Ex. 1. Among other

things, the Policy includes a Business Income Coverage Form that provides Plaintiff

coverage in the event of certain interruptions to its business. Relevant here, that Form

includes Business Income coverage, Civil Authority coverage, and Extra Expense

coverage.

        The Policy states that it covers any Business Income loss that New Wave Café

sustains “due to the necessary ‘suspension’ of [its] ‘operations’ during the ‘period of

restoration,’” if the suspension was “caused by direct physical loss of or damage to

property at [the insured’s] premises.” ECF No. 14, Ex. 1 at 120. The Policy defines the

“period of restoration” as the period of time beginning after the direct physical loss or


1
  The Court “accept[s] as true all allegations in plaintiff’s complaint as well as all reasonable
inferences that can be drawn from them, and [ ] construe[s] them in a light most favorable to the
non-movant.” Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting
Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)). The Court draws the
following facts from the Amended Complaint and the attached exhibits. See Mayer v. Belichick,
605 F.3d 223, 230 (3d Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a court must consider
only the complaint, exhibits attached to the complaint, matters of public record, [and]
undisputedly authentic documents if the complaint’s claims are based upon these documents.”).
2
 Plaintiff is a citizen of Pennsylvania; Defendant is a citizen of Illinois. Because the parties are
completely diverse and the amount in controversy exceeds $75,000, this Court has jurisdiction
pursuant to 28 U.S.C. § 1332(a).

                                                  2
        Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 3 of 12




damage to the insured property and ending either “when the premises should be repaired,

rebuilt, or replaced with reasonable speed and similar quality” or “[t]he date when

business is resumed at a new permanent location.” Id. at 128. Business Income includes

“[n]et income ... and [c]ontinuing normal operating expenses incurred, including

payroll.” Id. at 120. Extra Expense Coverage is provided if the Business Income

Coverage applies and the insured incurs necessary expenses during the “period of

restoration” that it would not have incurred had there been no direct physical loss or

damage to the property. Id.

       The Civil Authority provision covers loss of Business Income and Extra Expenses

resulting from damage to property other the insured’s premises when, as a result of

“dangerous physical conditions,” a civil authority’s actions prohibit access to both the

insured’s premises and the area immediately surrounding the damaged property. Id. at

121. The damaged property must be within one mile of the insured’s premises.

       The Policy excludes coverage for any “loss or damage caused by or resulting from

any virus, bacterium or other microorganism that induces or is capable of inducing

physical distress, illness or disease.” Id. at 75 (the “Virus Exclusion”). The Virus

Exclusion applies to “all coverage under all forms and endorsements,” including Business

Income, Extra Expense, and Civil Authority coverage. Id.

   B. The Shutdown Orders

       On March 6, 2020, Pennsylvania Governor Tom Wolf issued a Proclamation of

Disaster Emergency, the first formal recognition of the emergent situation in the

Commonwealth as a result of the spread of COVID-19. ECF No. 14, Ex. 3. On March 17,

                                              3
        Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 4 of 12




2020, the Mayor of Philadelphia and the Health Commissioner of the City of Philadelphia

jointly issued an order prohibiting the operation of non-essential businesses in

Philadelphia. ECF No. 14, Ex. 4. On March 19, 2020, Governor Wolf issued an order

requiring all non-life sustaining businesses in the Commonwealth to cease or modify

operations. ECF No. 14, Ex. 5. Businesses that were permitted to remain open were

required to follow “social distancing practices and other mitigation measures defined by

the Centers for Disease Control.” Id. On March 23, 2020, Governor Wolf issued a stay-

at-home order for residents of Philadelphia, Allegheny, Bucks, Chester, Delaware,

Monroe, and Montgomery Counties. ECF No. 14, Ex. 7. On April 1, 2020, Governor

Wolf extended the March 23, 2020 stay-at-home order to the entire Commonwealth of

Pennsylvania. ECF No. 14, Ex. 8. Subsequent orders designed to mitigate the spread of

the COVID-19 virus followed.

       As a result of these Shutdown Orders, Plaintiff had to suspend and modify its

operations. ECF No. 14 ¶ 77. Plaintiff submitted a claim for business losses seeking

coverage under the Policy. Id. at ¶ 84. Defendant rejected Plaintiff’s business loss and

business interruption claims, contending, inter alia, that Plaintiff did not suffer physical

damage to its property directly and stating other reasons why Plaintiff was not entitled to

coverage for the losses and damages claimed. Id. at ¶ 85.

   C. Procedural History

       On September 18, 2020 Plaintiff initiated this action for breach of contract and

seeking a declaration that it is entitled to coverage under the Policy for business income

losses caused by the COVID-19 global pandemic and resulting Shutdown Orders. ECF

                                              4
         Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 5 of 12




No. 1. After Defendant filed a Motion to Dismiss (ECF No. 11), Plaintiff filed an

Amended Complaint. ECF No. 14. On February 11, 2021, Defendant filed the instant

Motion to Dismiss Plaintiff’s Amended Complaint, which is now before the Court for

resolution. See ECF Nos. 17, 18, and 19.

II.    LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint. Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Zuber v. Boscov’s, 871 F.3d 255, 258 (3d Cir. 2017) (quoting

Santiago v. Warminster Twp., 629 F.3d 121, 128 (3d Cir. 2010)) (internal quotation

marks omitted). A claim has facial plausibility when the plaintiff pleads factual content

that allows the Court to draw the reasonable inference that the defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Court accepts the

factual allegations contained in the complaint as true but disregards rote recitals of the

elements of a cause of action, legal conclusions, and mere conclusory statements. James

v. City of Wilkes-Barre, 700 F.3d 675, 679 (3d Cir. 2012). This Court will grant a motion

to dismiss if the factual allegations do not “raise a right to relief above the speculative

level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

       The Third Circuit directs the Court to apply a three-step analysis under a 12(b)(6)

motion. First, the Court must take note of the elements the plaintiff must plead to state a

claim. Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (citing Iqbal,

556 U.S. at 675). Next, the Court must identify allegations that, because they are no more

                                               5
        Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 6 of 12




than conclusions, are not entitled to the assumption of truth. Id. Finally, the Court

assumes the veracity of well-pleaded factual allegations and determines whether they

plausibly give rise to an entitlement for relief. Id. In ruling on a motion to dismiss, the

Court considers only “the complaint, exhibits attached to the complaint, matters of public

record, as well as undisputedly authentic documents if the complainant’s claims are based

upon these documents.” Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764,

772 (3d Cir. 2013).

III.   DISCUSSION

       Interpretation of an insurance policy, and specifically whether a particular loss

triggers coverage, is a question of law. Kvaerner Metals Div. of Kvaerner U.S., Inc. v.

Commercial Union Ins. Co., 908 A.2d 888, 897 (Pa. 2006). The Court will read the

policy as a whole and construe its meaning according to its plain language. Spector v.

Fireman’s Fund Ins. Co., 451 F. App’x 130, 136 (3d Cir. 2011). When the policy

language is “clear and unambiguous,” the Court must “give effect to that language.” 401

Fourth Street v. Inv’rs Ins. Co., 879 A.2d 166, 170 (Pa. 2005). When policy language is

ambiguous, the Court is to construe the provision against the insurer and in favor of the

insured. Ramara, Inc. v. Westfield Ins. Co., 814 F.3d 660, 677 (3d Cir. 2016). Policy

language is ambiguous where it is reasonably susceptible to more than one construction.

Madison Const. Co. v. Harleysville Mut. Ins. Co., 735 A.2d 100, 106 (1999). However,

the language may not be stretched beyond its plain language meaning to create an

ambiguity. Meyer v. CUNA Mut. Ins. Soc., 648 F.3d 154, 164 (3d Cir. 2011). Mere

disagreement between the parties does not render the policy language ambiguous. Id.

                                              6
         Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 7 of 12




           A. Coverage

       As the insured, Plaintiff has the initial burden of establishing coverage under the

Policy. State Farm Fire & Cas. Co. v. Estate of Mehlman, 589 F.3d 105, 111 (3d Cir.

2009). Where the insured meets that burden and the insurer relies on a policy exclusion as

the basis for denying coverage, the insurer then has the burden of proving that the

exclusion applies. Id. 3

                      1. Business Income Coverage

       Under the Policy, Plaintiff can obtain Business Income and Extra Expense

coverage only if it must suspend its operations during a period of restoration as a result of

“direct physical loss of or damage to” its premises. ECF No. 14-1 at 120. No one disputes

that Plaintiff suspended its operations as a result of the Shutdown Orders. The only

question is whether physical loss or damage caused that suspension.

       Plaintiff argues that, because it stated that it has suffered direct physical loss or

damage to its property in the Amended Complaint (see, e.g., ECF No. 14 at ¶ 48), it has

stated a claim sufficient to survive a motion to dismiss. However, this misstates the



3
  This Court has recently considered similar claims under this framework. See Pennsylvania
ATCM Optical, Inc. v. Twin City Fire Ins. Co., No. CV 20-4238, 2021 WL 131282 (E.D. Pa. Jan.
14, 2021); Clear Hearing Sols., LLC v. Cont’l Cas. Co., No. CV 20-3454, 2021 WL 131283
(E.D. Pa. Jan. 14, 2021); Indep. Rest. Grp. v. Certain Underwriters at Lloyd’s, London, No. CV
20-2365, 2021 WL 131339 (E.D. Pa. Jan. 14, 2021); TAQ Willow Grove, LLC v. Twin City Fire
Ins., No. CV 20-3863, 2021 WL 131555 (E.D. Pa. Jan. 14, 2021); Ultimate Hearing Sols. II,
LLC v. Twin City Fire Ins. Co., No. CV 20-2401, 2021 WL 131556 (E.D. Pa. Jan. 14, 2021);
Zagafen Bala, LLC v. Twin City Fire Ins. Co., No. CV 20-3033, 2021 WL 131657 (E.D. Pa. Jan.
14, 2021); Moody v. Hartford Fin. Grp., Inc., No. CV 20-2856, 2021 WL 135897 (E.D. Pa. Jan.
14, 2021); and Whiskey Flats Inc. v. Axis Ins. Co., No. CV 20-3451, 2021 WL 534471 (E.D. Pa.
Feb. 12, 2021).

                                               7
        Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 8 of 12




pleading standard. While it is true that F.R.C.P. 8(a)(2) does not require the heightened

pleading of specific facts, it does require the pleading to contain enough facts to state a

claim to relief that is plausible. Twombly, 550 U.S. at 570. What constitutes direct

physical loss or damage under the Policy is a legal question (908 A.2d at 897); Plaintiff

simply stating that it has suffered direct physical loss or damage, without facts plead to

support that statement, is conclusory and will be disregarded.

       Plaintiff also argues that “loss,” as it is not defined in the Policy, reasonably

encompasses “loss of use,” which Plaintiff has suffered here. However, while the Court

agrees that “loss” of the premises can mean the loss of use, that loss of use must be tied to

a physical condition actually impacting the property, which is not satisfied here. See Port

Auth. of N.Y. & N.J. v. Affiliated MF Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002) (finding

that asbestos contamination, without contamination of the property to such a degree that

“its function is nearly eliminated or destroyed, or the structure is made useless or

uninhabitable,” was not sufficient for loss of use to constitute physical loss or damage).

Plaintiff did not lose use because the premises suffered physical damage, nor was the loss

of use caused by actual contamination of the property. That the property might be

susceptible to contamination—i.e., because it is “in an enclosed building” (ECF 14 ¶

79)—is not a condition that can trigger coverage under a reasonable reading of the

Policy. See Brian Handel D.M.D. v. Allstate Ins. Co., No. 20-3198, 2020 WL 6545893

(E.D. Pa. Nov. 6, 2020) (finding no “direct physical loss of or damage to” property where

the property remained inhabitable and usable, albeit in limited ways).



                                              8
        Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 9 of 12




       Further, reading “direct physical loss of or damage to property” to contemplate

mere loss of use is not a sound interpretation of the Policy because it does not make sense

reading the contract as a whole. Colorcon, Inc. v. Lewis, 792 F. Supp. 2d 786, 797 (E.D.

Pa. 2011)(a court must read the contract “as a whole ... it being necessary to consider

every part thereof in order to resolve the meaning of a particular part as well as that of the

whole”) (internal citation and quotation omitted). Importantly, the Policy only pays

Business Income coverage and Extra Expense coverage during a “period of restoration.”

The Policy measures that period from after the direct physical loss or damage (72 hours

for Business Income coverage; immediately for Extra Expense coverage) until the “date

when the property at the described premises should be repaired, rebuilt or replaced with

reasonable speed and similar quality” or when “business is resumed at a new permanent

location.” ECF No. 14, Ex. 1 at 128. In addition, the Policy includes special exclusions

for the Business Income coverage that apply to an “increase of loss caused by or resulting

from [a d]elay in rebuilding, repairing, or replacing the property due or resuming

‘operations’ due to interference at the location by strikers or other persons.” Id. at 80.

       Reading the contract in its entirety, these provisions are not ambiguous. The

Policy makes clear that there must be some sort of physical damage to the property that is

the subject of a repair, rebuilding, or replacing. The effects of the COVID-19 pandemic

on Plaintiff do not fall within that definition, as the presence or threatened presence of the

coronavirus on the property can be largely remediated by mask wearing, social

distancing, and disinfecting surfaces. The loss of use is caused directly by the Shutdown

Orders, not any physical condition, damage, or contamination of the insured premises.

                                              9
        Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 10 of 12




The parties’ agreement to provide Business Income coverage only during a “period of

restoration” and to measure that period of restoration against the time it takes to repair the

premises indicates that they intended the Policy to cover losses for physical damage, and

that intent controls the Court’s interpretation of the Policy. Therefore, the Plaintiff has

not met its burden of establishing coverage under the Business Income and Extra

Expense coverage.

                      2. Civil Authority Coverage

       The Policy’s Civil Authority coverage applies only if there is “damage to property

other than property at the described premises” and a civil authority prohibits access to the

area immediately around the covered premises in response to dangerous physical

conditions in the area. ECF No. 14, Ex. 1 at 121. But Plaintiff did not close because of

damage to a nearby property or because there was some dangerous physical condition at

another nearby property. It closed because the Shutdown Orders applied to its own

operations. Thus, its closure and resulting losses fall outside the scope of the Civil

Authority coverage.

          B. The Virus Exclusion

       Even if Plaintiff’s claimed losses fell within the grant of coverage under the

Business Income or Civil Authority provisions, the Virus Exclusion would still prevent

recovery. The Virus Exclusion applies to “loss or damage caused by or resulting from

any virus … that induces or is capable of inducing physical distress, illness or disease.”

ECF No. 14, Ex. 1 at 75. The language is not ambiguous and it applies to COVID-19,

which is caused by a coronavirus that causes physical illness and distress. See Brian

                                              10
       Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 11 of 12




Handel D.M.D., P.C. v. Allstate Ins. Co., Civ. No. 20- 3198, 2020 WL 6545893, at *4

(E.D. Pa. Nov. 6, 2020) (similar virus exclusion barred coverage). Plaintiff claims that

the Virus Exclusion does not bar coverage because it does not contemplate the type of

loss or damage that has been caused by COVID-19 and is therefore open to various

interpretations. However, the language of the exclusion is not ambiguous and clearly

states that it “applies to all coverage under all forms and endorsements [ ], including …

forms or endorsements that cover business income, extra expense or action of civil

authority.” ECF No. 14, Ex. 1 at 75.

IV.    LEAVE TO AMEND

       The Court should give a plaintiff leave to amend its complaint where justice so

requires. Fed. R. Civ. P. 15(a)(2). But where leave to amend would be futile, denial of

leave to amend is appropriate. See Kanter v. Barella, 489 F.3d 170, 181 (3d Cir. 2007).

Plaintiff in this case has already amended its complaint once in response to the

Defendant’s first Motion to Dismiss. See ECF Nos. 1, 11, and 14. On amendment of the

complaint, Plaintiff presumably put its best possible pleading forward. The Court will not

allow Plaintiff leave to amend its Amended Complaint again, as that would only

unnecessarily delay the progression of this case. The Court can conceive of no facts the

Plaintiff could allege under the circumstances of this case that would bring its losses

within the Policy’s grant of coverage.

V.     CONCLUSION

       Because the Policy does not cover Plaintiff’s losses, the Court will grant

Defendant’s Motion to Dismiss. An appropriate Order will follow.

                                             11
Case 2:20-cv-04571-CFK Document 21 Filed 03/29/21 Page 12 of 12




                                   BY THE COURT:

                                   /s/ Chad F. Kenney

                                   CHAD F. KENNEY, JUDGE




                              12
